DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 20210127265) hereinafter Chandramouli in view of Deshpande et al. (US 20200336554) hereinafter Deshpande.
Regarding claim 1, Chandramouli teaches a service request processing method, the method comprising: 
receiving a service request from a service consumer, the service request comprising a plurality of service producer types (see [0155]: Service Discovery with the NRF may be performed when an NF consumer service requests the service agent to discover one or more NF Instances that can provide a certain service; see [0180]: First, a service consumer routes a discovery request to an NRF via a service consumer agent. The discovery request requests a list of service providers for a particular service); 
obtaining service producer instances respectively corresponding to the plurality of service producer types (see [0155]: In response to this request, the consumer service agent may perform a discovery operation with the NRF in order to obtain endpoint addresses of the service agents associated the targeted (candidate) producer service instance(s) that can provide the requested NF service; see also [0182]: the NRF returns a list of service agents for candidate service producer instances to the service agent of the service consumer); 
determining a method of accessing the service producer instances (see [0155]: the selected target service agent may also perform load balancing (i.e. method of access); see [0159]: Selection of a particular producer service instance after service discovery (taking load balancing into account) may be performed by a producer service agent associated with that producer service instance); and 
controlling the service producer instances to process the service request based on the access method (see [0187]: Once verified, the producer service agent may perform select a particular service producer instance of the instances supported by the producer service agent, and forward the request to the selected service producer instance. Additionally, Chandramouli teaches in [0159] that the producer service agent may select an NY instance to process the service request based on a number of factors including current load on the producer service instances).
However, the invention of Chandramouli does not explicitly teach a method wherein the method is performed by a service proxy device. Additionally, Chandramouli fails to explicitly teach a method wherein the method of accessing the service producer instances comprises an access order.
In the same field of endeavor, Deshpande teaches a method in accordance with the present invention, the method being performed by a service proxy device (see Fig. 2 item 208 and [0023]: a consumer NF 202 can address a request 204 to a proxy 208 at an Internet Protocol (IP) layer). Additionally, Deshpande teaches a method determining an access order of a plurality of service provider instances (see [0027]: the proxy 208 may perform load balancing among instances of producer NFs 206 in an NF set in other ways, such as by using round robin selection. While Deshpande does not explicitly use the term “access order”, it is well known matter in the art that round-robin scheduling is an algorithm in which processes are handled in a designated order within a predetermined time period, thereby preventing resource starvation. Therefore, Deshpande addresses the limitation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to incorporate the teachings of Deshpande suggesting a service proxy device for performing consumer service requests, and an access order technique for accessing the service provider instances into the communication system of Chandramouli in order to implement the present invention. Incorporating Deshpande into the method of Chandramouli would yield to expected results, namely avoiding rejection of service requests by providing a routing policy for the framework agents in order that factors such as software versions and capabilities of the service instances may be considered, thereby improving the efficiency of service processing.

Regarding claim 2, Chandramouli in view of Deshpande teaches the limitations of claim 1 as examined above. Chandramouli in view of Deshpande teaches a method comprising controlling the service producer instances to process the service request based on the access order. Furthermore, Chandramouli teaches a method wherein the controlling the service producer instances comprises:
transmitting the service request to a first-in-order service producer instance in the access order (see [0159]: the service consumer may select a service agent for a service producer considering application specific filters (such as, for example, locality, the subscriber permanent identity (SUPI), the subscription concealed identifier (SUCI), Routing IDs (in the case of UDM), etc.)), and 
based on receiving a new service request from a target service producer instance, as the service consumer, after the service request is processed, transmitting the new service request to a first-in-order service producer instance in a subsequent access order, the target service producer instance being one of the service producer instances (see [0159]: Then the producer service agent may select an NF Instance based on number of factors including current load on the producer service instance(s). Information relating to the factors may also be provided by the NRF).

Regarding claim 3, Chandramouli in view of Deshpande teaches the limitations of claim 2 as examined above. The combination of Chandramouli and Deshpande further teaches a method wherein: 
the new service request received from the target service producer instance comprises: information about a service producer instance following the target service producer instance in the access order, and the subsequent access order (see Chandramouli – [0201]: Once successfully verified, at 720 the producer service agent performs a load-balancing analysis to select a single producer service instance 705 out of a plurality of producer service instances served by the producer service agent 704 for providing the service requested at 718); and 
the new service request transmitted to the first-in-order service producer instance in the subsequent access order comprises: information about a service producer instance following the first-in-order service producer instance in the subsequent access order, and a further subsequent access order (see Chandramouli – [0201]).

Regarding claim 4, Chandramouli in view of Deshpande teaches the limitations of claim 1 examined above. The combination of Chandramouli and Deshpande teaches a method comprising controlling the service producer instances to process the service request based on the access order. Furthermore, Chandramouli teaches a method wherein the controlling the service producer instances comprises: 
transmitting the service request and the access order to a first-in-order service producer instance in the access order, upon which all service producer instances in the access order process corresponding service requests (see [0160]: In this case, the target/producer service agent performs load balancing and selects one of its own service instances to process the service request).

Regarding claim 5, Chandramouli in view of Deshpande teaches the limitations of claim 1 as examined above. The combination of Chandramouli and Deshpande teaches a method comprising obtaining service producer instances respectively corresponding to the plurality of service producer types. Furthermore, Chandramouli teaches a method wherein the obtaining the service producer instances comprises: 
transmitting a service discovery request to a specified device according to the plurality of service producer types (see [0083], [0180]: First, a service consumer routes a discovery request to an NRF via a service consumer agent. The discovery request requests a list of service providers for a particular service); 
receiving service producer instance lists from the specified device according to the service discovery request (see [0177] and [0182]: An NRF may provide the consumer application/service with a list of possible candidates (possible producer services) for providing a service); and 
selecting the service producer instances corresponding to the plurality of service producer types from the service producer instance lists (see [0185]: the consumer service selects a single producer service agent that is appropriate for the request, considering various (e.g. communication/protocol-specified) criteria).

Regarding claim 6, Chandramouli in view of Deshpande teaches a method in accordance with the limitations of claim 1 examined above. The Chandramouli-Deshpande combination further teaches a method comprising:
detecting whether a service producer instance that corresponds to the plurality of service producer types and meets parameter information in the service request is stored in a historical service discovery result (Deshpande – see [0046]: if session information in the NF database 210 indicates that a consumer NF 202 had previously been connected to an instance of a producer NF 206 for a service that matches the type of producer NF 206 and type of service indicated in a path header 310 of a new request 204, the producer NF selector 412 can select that same instance of the producer NF 206 for the consumer NF 202 in response to the new request 204); 
obtaining the service producer instance that corresponds to the plurality of service producer types and meets the parameter information in the service request from the historical service discovery result, based on the service producer instance being stored in the historical service discovery result (Deshpande – see [0046]: the producer NF selector 412 can select that same instance of the producer NF 206 for the consumer NF 202 in response to the new request 204); and
based on the service producer instance not being stored, transmitting the service discovery request to the specified device (Deshpande - see [0023]: The proxy 208 can select a particular producer NF 206 that matches the producer NF type and/or type of service indicated in the path header information of the request 204, and can forward the request 204 on to the producer NF 206 selected by the proxy 208).

Regarding claim 7, Chandramouli in view of Deshpande teaches a method in accordance with the limitations of claim 6 examined above. The Chandramouli-Deshpande combination further teaches a method wherein a valid time is set for the historical service discovery result (Chandramouli - see [0178]: determining response time), and the method further comprises, based on the service producer instance that corresponds to the plurality of service producer types and meets the parameter information in the service request being stored in the historical service discovery result: 
determining whether the historical service discovery result exceeds the valid time (Chandramouli – see [0210]: The determined metric may be compared against a threshold amount. The threshold amount may be set (e.g. by the network), or may be configurable during operation of the producer service agent in response to network conditions); and 
based on the historical service discovery result exceeding the valid time, transmitting the service discovery request to the specified device (Chandramouli – see [0210]: If the comparison indicates that some anomalous transmissions are taking place (e.g. there is a signalling storm), the producer service agent may indicate this to another network entity that can execute actions for rectifying or mitigating this determined anomaly).

Regarding claim 9, Chandramouli teaches a service request processing apparatus (see Fig. 3 item 300), comprising:
at least one memory configured to store program code (see Fig. 3 item 301 and [0132]); 
and at least one processor configured to read the program code and operate as instructed by the program code see Fig. 3 item 302 and [0132], the program code comprising: 
receiving code configured to cause the at least one processor to receive a service request transmitted by a service consumer, the service request comprising a plurality of service producer types (see [0155]: Service Discovery with the NRF may be performed when an NF consumer service requests the service agent to discover one or more NF Instances that can provide a certain service; see [0180]: First, a service consumer routes a discovery request to an NRF via a service consumer agent. The discovery request requests a list of service providers for a particular service); 
first obtaining code configured to cause the at least one processor to obtain service producer instances respectively corresponding to the plurality of service producer types according to the service request (see [0155]: In response to this request, the consumer service agent may perform a discovery operation with the NRF in order to obtain endpoint addresses of the service agents associated the targeted (candidate) producer service instance(s) that can provide the requested NF service; see also [0182]: the NRF returns a list of service agents for candidate service producer instances to the service agent of the service consumer); 
determining code configured to cause the at least one processor to determine a method of accessing the service producer instances (see [0155]: the selected target service agent may also perform load balancing (i.e. method of access); see [0159]: Selection of a particular producer service instance after service discovery (taking load balancing into account) may be performed by a producer service agent associated with that producer service instance); and 
control code configured to cause the at least one processor to control the service producer instances corresponding to the plurality of service producer types to process the service request according to the access method (see [0187]: Once verified, the producer service agent may perform select a particular service producer instance of the instances supported by the producer service agent, and forward the request to the selected service producer instance. Additionally, Chandramouli teaches in [0159] that the producer service agent may select an NY instance to process the service request based on a number of factors including current load on the producer service instances).
However, the invention of Chandramouli does not explicitly teach a method wherein wherein the method of accessing the service producer instances comprises an access order.
In the same field of endeavor, Deshpande teaches a method determining an access order of a plurality of service provider instances (see [0027]: the proxy 208 may perform load balancing among instances of producer NFs 206 in an NF set in other ways, such as by using round robin selection. While Deshpande does not explicitly use the term “access order”, it is well known matter in the art that round-robin scheduling is an algorithm in which processes are handled in a designated order within a predetermined time period, thereby preventing resource starvation. Therefore, Deshpande addresses the limitation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to incorporate the teachings of Deshpande suggesting an access order technique for accessing the service provider instances into the communication system of Chandramouli in order to implement the present invention. Incorporating Deshpande into the method of Chandramouli would yield to expected results, namely avoiding rejection of service requests by providing a routing policy for the framework agents in order that factors such as software versions and capabilities of the service instances may be considered, thereby improving the efficiency of service processing.

Regarding claim 10, Chandramouli teaches a service processing apparatus (see Fig. 3 item 300), comprising:
at least one memory configured to store program code (see Fig. 3 item 301 and [0132]); 
and at least one processor configured to read the program code and operate as instructed by the program code see Fig. 3 item 302 and [0132], the program code comprising:
receiving code configured to cause the at least one processor to receive a service request, the service request comprising information about to-be-accessed service producer instances (see [0155]: Service Discovery with the NRF may be performed when an NF consumer service requests the service agent to discover one or more NF Instances that can provide a certain service; see [0180]: First, a service consumer routes a discovery request to an NRF via a service consumer agent. The discovery request requests a list of service providers for a particular service); 
response code configured to cause the at least one processor to respond to the service request (see [0182]: the NRF returns a list of service agents for candidate service producer instances to the service agent of the service consumer. The NRF may additionally provide locality and other 3GPP specific/application related information regarding the service producer instances themselves); and 
transmission code configured to cause the at least one processor to: transmit, after the service request is responded to, a new service request as a service consumer to a service proxy device, so that the service proxy device transmits the new service request to a next service producer instance according to the access order (see [0159]: Then the producer service agent may select an NF Instance based on number of factors including current load on the producer service instance(s). Information relating to the factors may also be provided by the NRF). 
However, the invention of Chandramouli does not explicitly teach a method wherein the request comprises an access order of the to-be-accessed service producer instances. 
In the same field of endeavor, Deshpande teaches a method wherein the request comprises an access order of the to-be-accessed service producer instances (see [0027]: the proxy 208 may perform load balancing among instances of producer NFs 206 in an NF set in other ways, such as by using round robin selection. While Deshpande does not explicitly use the term “access order”, it is well known matter in the art that round-robin scheduling is an algorithm in which processes are handled in a designated order within a predetermined time period, thereby preventing resource starvation. Therefore, Deshpande addresses the limitation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to incorporate the teachings of Deshpande suggesting an access order technique for accessing the service provider instances into the communication system of Chandramouli in order to implement the present invention. Incorporating Deshpande into the method of Chandramouli would yield to expected results, namely avoiding rejection of service requests by providing a routing policy for the framework agents in order that factors such as software versions and capabilities of the service instances may be considered, thereby improving the efficiency of service processing.

Regarding claim 11, it teaches the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied. 

Regarding claim 12, it teaches the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 13, it teaches the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 14, it teaches the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it teaches the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 18, Chandramouli in view of Deshpande teaches a non-transitory computer-readable storage medium, configured to store a computer program, the computer program being executable by at least one processor to perform the method according to claim 1.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (US 20210127265) hereinafter Chandramouli in view of Deshpande et al. (US 20200336554) hereinafter Deshpande, in further view of Ravindran et al. (US 20140173076) hereinafter Ravindran.
Regarding claim 8, Chandramouli in view of Deshpande is applied as disclosed in claim 1 examined above. The combination of Chandramouli and Deshpande teaches a method comprising determining an access order of the service producer instances. However, the combination of Chandramouli and Deshpande fails to explicitly teach a method wherein the determining the access order of the service producer instances comprises: 
determining an arrangement order of the plurality of service producer types according to order indication information in the service request; and 
determining, based on the arrangement order of the plurality of service producer types, the access order of the service producer instances. 
In the same field of endeavor, Ravindran teaches a method in accordance with the present invention, the method wherein determining the access order of the service producer instances comprises: 
determining an arrangement order of the plurality of service producer types according to order indication information in the service request (see [0005]: a receiver configured to receive a request for a service, wherein the request comprises a hierarchically structured name comprising a root and a suffix); and 
determining, based on the arrangement order of the plurality of service producer types, the access order of the service producer instances (see [0075]: These routing policies may be enforced as FIB policies, which may be used to actively process the incoming interests to ensure only valid interests are allowed to be forwarded to the next hop or across the domain boundaries).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Ravindran suggesting determining an arrangement order of the plurality of service producer types according to order indication in the service request and determining based on the arrangement order, the access order of the service producer instances to the combination system of Chandramouli and Deshpande to implement the present invention. The motivation for such combination would have been to ensure proper service fulfillment according to predetermined routing policies.

Regarding claim 17, it teaches the same limitations as claim 8 examined above. Therefore, the same rationale of rejection is applied. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/            Examiner, Art Unit 2454       

/GLENTON B BURGESS/            Supervisory Patent Examiner, Art Unit 2454